United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-2279
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              Jeremy Edward Nebeker

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                          Submitted: November 27, 2012
                             Filed: December 3, 2012
                                  [Unpublished]
                                  ____________

Before MURPHY, ARNOLD, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.

      Jeremy Edward Nebeker directly appeals after he pled guilty to attempting to
receive child pornography in violation of 18 U.S.C. § 2252(a)(2) and (b)(1), and the
district court1 sentenced him to 135 months in prison and a lifetime of supervised
release. Nebeker’s counsel has moved to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the sentence is unreasonable.

       Nebeker pled guilty pursuant to a written plea agreement. The plea agreement
contained an appeal waiver that included within its scope challenges to the sentence
based on unreasonableness. We conclude that the appeal waiver is enforceable. See
United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (appeal
waiver is generally enforceable if appeal falls within scope of waiver, both waiver
and plea agreement were entered into knowingly and voluntarily, and enforcement
of waiver would not result in miscarriage of justice). In addition, we have reviewed
the record independently pursuant to Penson v. Ohio, 488 U.S. 75 (1988), and we
have found no nonfrivolous issue for appeal.

      Accordingly, we dismiss the appeal based on the appeal waiver, and we grant
counsel’s motion to withdraw, subject to counsel informing appellant about
procedures for seeking rehearing or filing a petition for certiorari.
                      ______________________________




      1
       The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.

                                         -2-